DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, and 16 recites the limitation “the bore” in lines 4 & 6 of claim 1, line 2 of claim 3, and lines 4 & 6 of claim 16. It is unclear if “the bore” is referring to “a bore extending through a length of a barrel” or either “a first and a second flex-pin bore formed through a wall of the barrel”. Therefore, the claims are vague and indefinite.

Claims 2 and 4-5 inherit the deficiencies as dependent upon a rejected base claim. Claims rejected herein under 35 USC § 112(b), if rejected below under 35 USC § 102 or 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0263823 A1).

Regarding claim 6, Wang teaches a collapsible pylon (Figs. 1-4, “transformable frame assemblies”, 20; “The terms "propulsion support frames," "propulsion support assemblies," "transformable assemblies," and "transformable structures," may also be used to refer to the transformable frame assemblies 20.”, Para. [0057]) for a drone aircraft (Figs. 1-4, “transformable unmanned aerial vehicle (UAV)”, 100), the collapsible pylon comprising: a pylon (Figs. 1-4, “cross bar”, 29) rotabably coupled to the drone aircraft (Fig. 4 shows with an arrow pylon/frame assemblies rotabably coupled with respect to the center of “transformable unmanned aerial vehicle (UAV)” 100; “The movement of the carrier frame components can produce a corresponding movement of the payload. For example, the carrier actuation assembly can actuate a rotation of one or more carrier frame components about one or more axes of rotation (e.g., roll axis, pitch axis, or yaw axis)”, Para. [0118]) and comprising a pair of motor mounts (Figs. 1-4, seen at “propulsion units” 30; described as mounted: “The cross bar 29 can be used for mounting the propulsion units 30 and the support members 40. For example, the propulsion units 30 and the support members 40 can be coupled to the ends of the cross bar 29, or at any other suitable portion of the cross bar 29.”, Para. [0082]; propulsion units described comprising motors: “The rotor blades and shaft can be driven to rotate by a suitable drive mechanism, such as a motor.”, Para. [0061]) disposed at opposite ends of the pylon (Figs. 1-4 shows “propulsion units” 30 mounted at opposite ends of “cross bar” 29), wherein the pylon can be locked in an extended position (As shown in Figs. 1-2, extended upwards away from “payload” 204 position in Fig. 15) and in a collapsed position (As shown in Figs. 3-4, collapsed downward towards “payload” 204 position in Fig. 15; positioning pylon/frame assemblies discussed: “the vehicle design should provide sufficient functional space for the payload to operate. In some instances, existing unmanned aerial vehicle designs can be less than ideal for providing unobstructed viewing angles for a payload camera, such as when the visual space is obscured by the vehicle frame”, Para. [0003]).

Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Flotow et al. (US 2017/0297738 A1).

Regarding claim 15, von Flotow teaches a drone aircraft (Fig. 1A) comprising a pair of rotors coupled to a wing (Fig. 1A shows at least a pair of rotors attached at wings besides the fuselage; “an eight-rotor modular multicopter 10 attachable to (and detachable from) a fixed-wing aircraft 20”, Para. [0074]) via a collapsible pylon (Fig. 1E, “rotor arm modules”, 400a/400b/400c/400d), wherein the collapsible pylon can be locked in a first position in which the drone aircraft is configured for flight (As shown in Figs. 1A-1B) and in a second position in which the drone aircraft is configured for storage (As shown in Figs. 8A-8B).

Regarding claim 17, von Flotow teaches the wherein the collapsible pylon (Fig. 1E, “rotor arm modules”, 400a/400b/400c/400d) is rotatably coupled to the drone aircraft (Figs. 4A-4J shows “saddle” 300 as rotatably coupling “multicopter” 10 with “rotor arm modules” 400a/400b/400c/400d to “aircraft” 20; “The angle α generally corresponds to the angle formed between the hub base plate 202 of the hub base 200 and the fuselage of the fixed-wing aircraft 20 when the fixed-wing aircraft 20 is attached to the saddle 300. To change the angle α, the operator unlocks the locking devices 322a and 322b, rotates the first and second side plates 320a and 320b relative to the saddle base bracket 310 around their pivotable attachments to the saddle base bracket 310 to the desired rotational position (or vice-versa), and re-locks the locking devices 322a and 322b”, Para. [0119]) and comprises a pair of motor mounts (Fig. 5A, “upper and lower rotor motor mounts”, 461a and 461b) disposed at opposite ends of the pylon (Figs. 1A-1F show “rotor arm modules” 400a opposite 400c and 400b opposite 400d each having “upper and lower rotor motor mounts” 461a and 461b).

Regarding claim 18, von Flotow teaches the drone aircraft of claim 17, wherein: the wing comprises a pylon mount (Fig. 1A shows “rotor arm modules”, 400a/400b/400c/400d attached at wings besides the fuselage using “saddle” 300 with “front aircraft engaging bracket” 340a and “rear aircraft engaging bracket” 340b) with external threads and a flex pin (Figs. 4A-4C, “locking devices” 322a and 322b, shown having threads to engage nuts in “slots” 321a and 321b; “The first and second saddle side plates 320a and 320b are also attached to opposite sides of the saddle base bracket 310 near the rear end of the saddle base bracket 310 via locking devices 322a and 322b (which are cam lever locks in this example embodiment but can be any suitable locking devices). The locking devices 322a and 322b extend through respective slots 321a and 322b defined through the respective first and second side plates 320a and 320b”, Para. [0118]); and the pylon has a pylon connector (Figs. 4A-4C, “saddle base bracket” 310 and “first and second saddle side plates” 320a and 320b) with a threaded barrel (Figs. 4A-4C, threaded nuts in “slots” 321a and 321b) to engage the external threads (Fig. 4A-4C, threaded fastener in “locking devices” 322a and 322b) and a flex-pin bore (Figs. 4A-4C, “slots” 321a and 321b) to engage the flex pin (Figs. 4A-4C, “locking devices” 322a and 322b, shown having threads to engage nuts in “slots” 321a and 321b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0263823 A1) in view of Toyama et al. (US 2019/0009876 A1).

Regarding claim 1, Wang teaches a collapsible pylon (Figs. 1-4, “transformable frame assemblies”, 20; “The terms "propulsion support frames," "propulsion support assemblies," "transformable assemblies," and "transformable structures," may also be used to refer to the transformable frame assemblies 20.”, Para. [0057]) for a drone aircraft (Figs. 1-4, “transformable unmanned aerial vehicle (UAV)”, 100), the collapsible pylon comprising: a bore (“the connector 25 is coupled to the cross bar 29 by means of suitable openings situated on the upper ends of the Y-shaped structure”, Para. [0082]) extending through a length of a barrel (Figs. 1-4, “connector”, 25); a first arm (Figs. 1-4, “cross bar”, 29; arm extending front and on the left side of UAV) extending front and on the left side of UAV) positioned within a first end of the bore (Figs. 1-4, “cross bar” 29 front-left arm shown coupled/positioned into bore/opening of y-shaped “connector” 25); a second arm (Figs. 1-4, “cross bar”, 29; arm extending back and on the left side of UAV) positioned within a second end of the bore (Figs. 1-4, “cross bar” 29 front-left arm shown coupled/positioned into bore/opening of y-shaped “connector” 25).
Wang does not expressly disclose a flex-pin bore formed through a wall of the barrel; the arms slidably positioned in the ends of the bore of the barrel; a flex pin disposed on the arms to engage the flex-pin bore.
However, in an analogous UAV art, Toyama teaches a flex-pin bore (Fig. 9, “locking hole”, 12bc) formed through a wall of the barrel (Fig. 9 shows “locking hole” 12bc formed in wall of “connector” 52; shown as a barrel); the arms (Fig. 9, “first arm part”, 12a) slidably positioned (Fig. 9, arrow shows procedure of slidably positioning/coupling together 12a/51 into 12b/52) in the ends of the bore of the barrel (Fig. 9, bore/opening shown at end of “connector” 52 to the left of 13); a flex pin (Fig. 9, “locking protrusions”, 12ac; described as flexible: “locking protrusion 12ac protrudes as a result of receiving an elastic force exerted by an elastic component”, Para. [0070]) disposed on the arms (Fig. 9 shows “locking protrusions” 12ac disposed on “first arm part” 12a) to engage the flex-pin bore (“By fitting the respective locking protrusions 12ac and locking holes 12bc together”, Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang to further include a flex-pin bore formed through a wall of the barrel; the arms slidably positioned in the ends of the bore of the barrel; a flex pin disposed on the arms to engage the flex-pin bore, as taught by Toyama, because this coupling means, a flex pin otherwise known as a snap button spring clip, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.

Regarding claim 2, Wang as modified by Toyama teaches the collapsible pylon of claim 1. Further, Wang teaches further comprising a first motor mount (Figs. 1-4, seen at front-left “propulsion unit” 30; described as mounted: “The cross bar 29 can be used for mounting the propulsion units 30 and the support members 40. For example, the propulsion units 30 and the support members 40 can be coupled to the ends of the cross bar 29, or at any other suitable portion of the cross bar 29.”, Para. [0082]; propulsion units described comprising motors: “The rotor blades and shaft can be driven to rotate by a suitable drive mechanism, such as a motor.”, Para. [0061]) attached to the first arm (Figs. 1-4 show front-left “propulsion unit” 30 mount attached to end of front-left “cross bar” 29) and a second motor mount (Figs. 1-4, seen at back-left “propulsion unit” 30) attached to the second arm (Figs. 1-4 show back-left “propulsion unit” 30 mount attached to end of back-left “cross bar” 29).

Regarding claim 3, Wang as modified by Toyama teaches the collapsible pylon of claim 1.
Further, Toyama teaches wherein: the barrel (Fig. 9, “connector”, 52; shown as a barrel) comprises a tab (Fig. 9, wedge shaped tab of “locking protrusions” 12ac) extending into the bore (Fig. 9 shows wedge shaped tab of “locking protrusions” 12ac extending into a bore or opening of 12ab/51); and the first arm (Fig. 9, “second arm part”, 12b) comprises a slot (Fig. 9, “locking hole”, 12bc) that engages the tab (“Locking hole 12bc has a shape and a size to allow locking protrusion 12ac to fit therein.”, Para. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein: the barrel comprises a tab extending into the bore; and the first arm comprises a slot that engages the tab, as further taught by Toyama, because this coupling means, a tab and slot otherwise known as a snap button spring clip, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.

Regarding claim 4, Wang as modified by Toyama teaches the collapsible pylon of claim 1. 
Further, Toyama teaches wherein, when the first and second flex pins (Fig. 9, “locking protrusions”, 12ac) engage the first and second flex-pin bores (Fig. 9, “locking hole”, 12bc), respectively, the collapsible pylon is in an extended configuration (Fig. 12 shows UAV in extended position for flight when arms are attached using coupling of Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein, when the first and second flex pins engage the first and second flex-pin bores, respectively, the collapsible pylon is in an extended configuration, as further taught by Toyama, because this coupling means, a tab and slot otherwise known as a snap button spring clip, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.

Regarding claim 7, Wang teaches the collapsible pylon of claim 6. Further, Wang teaches further comprising: a pylon mount (Figs. 1-4, “connector”, 25).
Wang does not expressly disclose the pylon mount comprising threads formed around an outer surface and a flex pin; and a pylon connector on the pylon having a threaded barrel to engage the threads of the pylon mount; and a flex-pin bore formed through a wall of the threaded barrel to engage the flex pin.
However, in an analogous UAV art, Toyama teaches the pylon mount (Fig. 11, “coupling part”, 13) comprising threads (Fig. 11, “male threads”, 12be) formed around an outer surface (Fig. 11 shows “male threads” 12be on outer surface of “connector” 52) and a flex pin (Fig. 11, “strip-shaped protrusion”, 12ad); and a pylon connector (Fig. 11, “connector”, 51) on the pylon  (Fig. 11, “arm part”, 12a) having a threaded barrel (Fig. 11, “fastener”, 12af; “female threads are formed on the inner circumferential surface of the cylindrical portion of fastener 12af”, Para. [0081]) to engage the threads of the pylon mount (As discussed: “the female threads of fastener 12af are screwed together with male threads 12be by rotating fastener 12af in the fastening direction”, Para. [0082]); and a flex-pin bore (Fig. 11, “slit”, 12bd) formed through a wall of the threads (Fig. 11, shows “slit” 12bd formed through wall of “male threads” 12bd) to engage the flex pin (“such that strip-shaped protrusion 12ad is inserted in and fits with slit 12bd”, Para. [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang to further include the pylon mount comprising threads formed around an outer surface and a flex pin; and a pylon connector on the pylon having a threaded barrel to engage the threads of the pylon mount; and a flex-pin bore formed through a wall of the threads to engage the flex pin, as taught by Toyama, because this coupling means, a threaded coupling, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.
Wang as modified by Toyama does not expressly disclose the flex-pin bore formed through the wall of the threaded barrel, as Toyama teaches the flex pin formed on the wall of “connector” 51 and the flex-pin bore formed through the threaded wall of “connector” 52.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein the flex-pin bore formed through the wall of the threaded barrel, since it has been held that a mere reversal of the essential working parts of a device, such as reversing the placement of the flex-pin bore formed through the “connector” 51 instead of “connector” 52 and the flex pin formed on the threads barrel on “connector” 52 instead of “connector” 51, involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Additionally, since it has been held that rearranging parts of an invention, such as the placement of the flex pin and flex-pin bore, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9, Wang as modified by Toyama teaches the collapsible pylon of claim 7.
Further, Toyama teaches wherein: the threads (Fig. 11, “male threads”, 12be) of the pylon mount (Fig. 11, “coupling part”, 13) comprise a thread end (Fig. 11, end of “male threads” 12be); and the pylon connector (Fig. 11, “connector”, 51) comprises a tab (Fig. 11, “locking brim”, 12ae) that abuts the thread end (“When connecting via coupling part 13, fitting 12ab of first arm part 12a is inserted into end section 12ba of second arm part 12b such that strip-shaped protrusion 12ad is inserted in and fits with slit 12bd, and pushed until locking brim 12ae abuts end section 12ba”, Para. [0082]) when the collapsible pylon is in the extended position (Fig. 12 shows “aircraft” 200 in an extended position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein: the threads of the pylon mount comprise a thread end; and the pylon connector comprises a tab that abuts the thread end when the collapsible pylon is in the extended position, as further taught by Toyama, because this coupling means, a threaded coupling, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.

Regarding claim 10, Wang as modified by Toyama teaches the collapsible pylon of claim 7, but does not expressly disclose wherein the flex pin is located on the threads of the pylon mount.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein the flex pin is located on the threads of the pylon mount., since it has been held that a mere reversal of the essential working parts of a device, such as reversing the placement of the flex pin formed on the threads of “connector” 52 instead of “connector” 51 and the flex-pin bore formed through the thread barrel on “connector” 51 instead of “connector” 52, involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Additionally, since it has been held that rearranging parts of an invention, such as the placement of the flex pin and flex-pin bore, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0263823 A1) in view of Toyama et al. (US 2019/0009876 A1) as applied to claims 1 and 7 respectively above, further in view of von Flotow et al. (US 2017/0297738 A1).

Regarding claim 5, Wang as modified by Toyama teaches the collapsible pylon of claim 1, but does not expressly disclose wherein the first flex pin is positioned on a tongue that allows the first flex pin to be displaced radially to disengage the first flex pin from the first flex-pin bore.
However, in an analogous UAV art, von Flotow teaches wherein the first flex pin (Figs. 5A-5F, “latch plate engager” 423a of “locking assemblies” 420) is positioned on a tongue (Figs. 5A-5F, “claw” 423 of “locking assemblies” 420 shown as a tongue with “latch plate engager” 423a at the end) that allows the first flex pin to be displaced radially to disengage the first flex pin from the first flex-pin bore (Figs. 5D-5F, “claw engager”, 238; Figs. 5D-5F shows “claw” 423 with “latch plate engager” 423a displacing radially downward away from “claw engager” 238).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein the first flex pin is positioned on a tongue that allows the first flex pin to be displaced radially to disengage the first flex pin from the first flex-pin bore, as taught by von Flotow, because this coupling means was an art-recognized equivalent before the effective filing date of the claimed invention for connecting arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a collar coupling for the UAV to provide a user friendly means for disassembling the UAV by hand, as shown by von Flotow in Fig. 5E.

Regarding claim 8, Wang as modified by Toyama teaches the collapsible pylon of claim 7, but does not expressly disclose wherein the flex pin is positioned on a tongue that allows the flex pin to be displaced radially to disengage the flex pin from the flex-pin bore.
However, in an analogous UAV art, von Flotow teaches wherein the flex pin (Figs. 5A-5F, “latch plate engager” 423a of “locking assemblies” 420) is positioned on a tongue (Figs. 5A-5F, “claw” 423 of “locking assemblies” 420 shown as a tongue with “latch plate engager” 423a at the end) that allows the flex pin to be displaced radially to disengage the flex pin from the flex-pin bore (Figs. 5D-5F, “claw engager”, 238; Figs. 5D-5F shows “claw” 423 with “latch plate engager” 423a displacing radially downward away from “claw engager” 238).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein the flex pin is positioned on a tongue that allows the flex pin to be displaced radially to disengage the flex pin from the flex-pin bore, as taught by von Flotow, because this coupling means was an art-recognized equivalent before the effective filing date of the claimed invention for connecting arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a collar coupling for the UAV to provide a user friendly means for disassembling the UAV by hand, as shown by von Flotow in Fig. 5E.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0263823 A1) in view of Toyama et al. (US 2019/0009876 A1) as applied to claim 7 above, further in view of Bunting et al. (US 2017/0190412 A1).

Regarding claim 11, Wang as modified by Toyama teaches the collapsible pylon of claim 7, but does not expressly disclose wherein the pylon is parallel with a wing of the drone aircraft in the collapsed position.
However, in an analogous UAV art, Bunting teaches wherein the pylon is parallel with a wing of the drone aircraft in the collapsed position (Fig. 1A shows pylons 106 and 108 collapsed and parallel with wings 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by Toyama wherein the pylon is parallel with a wing of the drone aircraft in the collapsed position, as taught by Bunting, to provide “reconfigurable tails or empennage that reduces its overall dimensions during flight”, Para. [0002].

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0263823 A1) in view of von Flotow et al. (US 2017/0297738 A1).

Regarding claim 12, Wang teaches the collapsible pylon of claim 6, but does not expressly disclose comprising: a locking pin that extends through a wing of the drone aircraft; and the pylon comprising a pivot connector having a first locking-pin bore and a second locking-pin bore, wherein when the pylon is locked in the extended position the locking pin engages the first locking-pin bore and when the pylon is locked in the collapsed position, the locking pin engages the second locking-pin bore.
However, in an analogous UAV art, von Flotow teaches a locking pin (Figs. 3A-3C, “stabilizers” 290a and 290b) that extends through a wing of the drone aircraft (Fig. 1A best shows “stabilizers 290a and 290b at least partially extending into wings of “aircraft” 20); and a pivot connector (Figs. 4A-4J shows “saddle” 300 as rotatably coupling) on the pylon (Figs. 4A-4J shows “saddle” 300 as coupling “multicopter” 10 with “rotor arm modules” 400a/400b/400c/400d to “aircraft” 20). Further, von Flotow teaches a pivot connector (Fig. 5A-5F) comprising a first locking-pin bore (Fig. 5C, “locking shelf”, 427a) and a second locking-pin bore (Fig. 5F, “claw engager”, 238), wherein, when the pylon (Figs. 5A-5B, “rotor arm modules”, 400a) is locked in the first position (Fig. 5D), a locking pin (Fig. 5A-5F, “locking assemblies”, 420) engages the first locking-pin bore (Figs. 5D shows a first position with “locking assemblies” 420 in “locking shelf”, 427a) and, when the pylon is locked in the second position (Fig. 5E), the locking pin engages the second locking-pin bore (Fig. 5E shows a second position with “locking assemblies” 420 in “claw engager”, 238).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang comprising: a locking pin that extends through a wing of the drone aircraft; and the pylon comprising a pivot connector having a first locking-pin bore and a second locking-pin bore, wherein when the pylon is locked in the extended position the locking pin engages the first locking-pin bore and when the pylon is locked in the collapsed position, the locking pin engages the second locking-pin bore, as taught by von Flotow, because these coupling means were art-recognized equivalents before the effective filing date of the claimed invention for connecting arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a collar coupling for the UAV to provide a user friendly means for disassembling the UAV by hand, as shown by von Flotow in Fig. 5E.

Regarding claim 13, Wang as modified by von Flotow the collapsible pylon of claim 12.
Further, von Flotow teaches wherein the locking pin (Fig. 5A-5F, “locking assemblies”, 420) comprises a handle (Figs. 5C-5F, “lock/release device”, 427; Fig. 5E shows finger of a hand pushing “lock/release device” 427 and thus is the handle for “locking assemblies” 420) disposed at an end of the locking pin (Figs. 5C-5F shows “lock/release device” 427 disposed at the left or back end of “locking assemblies” 420).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by von Flotow wherein the locking pin comprises a handle disposed at an end of the locking pin, as further taught by von Flotow, because these coupling means were art-recognized equivalents before the effective filing date of the claimed invention for connecting arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a collar coupling for the UAV to provide a user friendly means for disassembling the UAV by hand, as shown by von Flotow in Fig. 5E.

Regarding claim 14, Wang as modified by von Flotow the collapsible pylon of claim 13.
Further, von Flotow teaches wherein a handle comprises a portion of a winglet of the drone aircraft (Fig. 1A shows wings of “aircraft” 20 having winglets at the end of the wings which is capable of being used as a handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang as modified by von Flotow wherein a handle comprises a portion of a winglet of the drone aircraft, as further taught by von Flotow, since it has been held that rearranging parts of an invention, such as moving a handle with winglet from the ends of the wings to the center of the UAV where the locking pin is located to have a more balanced way to hold the UAV, closer to the center of gravity of the UAV, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Flotow et al. (US 2017/0297738 A1) in view of Wang et al. (US 2014/0263823 A1) and Toyama et al. (US 2019/0009876 A1).

Regarding claim 16, von Flotow teaches the drone aircraft of claim 15, but does not expressly disclose wherein the collapsible pylon comprises: a bore extending through a length of a barrel; a first and a second flex-pin bore formed through a wall of the barrel; a first arm slidably positioned in a first end of the bore of the barrel; a first flex pin disposed on the first arm and to engage the first flex-pin bore; second arm slidably positioned in a second end of the bore of the barrel; and a second flex pin disposed on the second arm to engage the second flex-pin bore.
However, in an analogous UAV art, Wang teaches wherein the collapsible pylon comprising: a bore (“the connector 25 is coupled to the cross bar 29 by means of suitable openings situated on the upper ends of the Y-shaped structure”, Para. [0082]) extending through a length of a barrel (Figs. 1-4, “connector”, 25); a first arm (Figs. 1-4, “cross bar”, 29; arm extending front and on the left side of UAV) extending front and on the left side of UAV) positioned within a first end of the bore (Figs. 1-4, “cross bar” 29 front-left arm shown coupled/positioned into bore/opening of y-shaped “connector” 25); a second arm (Figs. 1-4, “cross bar”, 29; arm extending back and on the left side of UAV) positioned within a second end of the bore (Figs. 1-4, “cross bar” 29 front-left arm shown coupled/positioned into bore/opening of y-shaped “connector” 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify von Flotow wherein the collapsible pylon comprising: a bore extending through a length of a barrel; a first arm positioned within a first end of the bore; a second arm positioned within a second end of the bore, as taught by Wang, because this coupling means, barrels connecting tube or round bar arms, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.
von Flotow as modified by Wang does not expressly disclose a flex-pin bore formed through a wall of the barrel; the arms slidably positioned in the ends of the bore of the barrel; a flex pin disposed on the arms to engage the flex-pin bore.
However, in an analogous UAV art, Toyama teaches a flex-pin bore (Fig. 9, “locking hole”, 12bc) formed through a wall of the barrel (Fig. 9 shows “locking hole” 12bc formed in wall of “connector” 52; shown as a barrel); the arms (Fig. 9, “first arm part”, 12a) slidably positioned (Fig. 9, arrow shows procedure of slidably positioning/coupling together 12a/51 into 12b/52) in the ends of the bore of the barrel (Fig. 9, bore/opening shown at end of “connector” 52 to the left of 13); a flex pin (Fig. 9, “locking protrusions”, 12ac; described as flexible: “locking protrusion 12ac protrudes as a result of receiving an elastic force exerted by an elastic component”, Para. [0070]) disposed on the arms (Fig. 9 shows “locking protrusions” 12ac disposed on “first arm part” 12a) to engage the flex-pin bore (“By fitting the respective locking protrusions 12ac and locking holes 12bc together”, Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify von Flotow as modified by Wang to further include a flex-pin bore formed through a wall of the barrel; the arms slidably positioned in the ends of the bore of the barrel; a flex pin disposed on the arms to engage the flex-pin bore, as taught by Toyama, because this coupling means, a flex pin otherwise known as a snap button spring clip, was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for UAV rotor arms or pylons.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Flotow et al. (US 2017/0297738 A1).

Regarding claim 19, von Flotow teaches the drone aircraft of claim 17, further comprising: a locking pin (Figs. 3A-3C, “stabilizers” 290a and 290b) that extends through a wing of the drone aircraft (Fig. 1A best shows “stabilizers 290a and 290b at least partially extending into wings of “aircraft” 20); and a pivot connector (Figs. 4A-4J shows “saddle” 300 as rotatably coupling) on the pylon (Figs. 4A-4J shows “saddle” 300 as coupling “multicopter” 10 with “rotor arm modules” 400a/400b/400c/400d to “aircraft” 20).
von Flotow does not expressly disclose the pivot connector comprising a first locking-pin bore and a second locking-pin bore, wherein, when the pylon is locked in the first position, the locking pin engages the first locking-pin bore and, when the pylon is locked in the second position, the locking pin engages the second locking-pin bore.
However, von Flotow further teaches a pivot connector (Fig. 5A-5F) comprising a first locking-pin bore (Fig. 5C, “locking shelf”, 427a) and a second locking-pin bore (Fig. 5F, “claw engager”, 238), wherein, when the pylon (Figs. 5A-5B, “rotor arm modules”, 400a) is locked in the first position (Fig. 5D), a locking pin (Fig. 5A-5F, “locking assemblies”, 420) engages the first locking-pin bore (Figs. 5D shows a first position with “locking assemblies” 420 in “locking shelf”, 427a) and, when the pylon is locked in the second position (Fig. 5E), the locking pin engages the second locking-pin bore (Fig. 5E shows a second position with “locking assemblies” 420 in “claw engager”, 238).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify von Flotow to further include the pivot connector comprising a first locking-pin bore and a second locking-pin bore, wherein, when the pylon is locked in the first position, the locking pin engages the first locking-pin bore and, when the pylon is locked in the second position, the locking pin engages the second locking-pin bore, as further taught by von Flotow, because this coupling means was an art-recognized equivalent before the effective filing date of the claimed invention for connecting tube/barrel/pole arms or frames of UAVs, therefore one of ordinary skill in the art would have found it obvious to use such a coupling for the UAV elsewhere. Additionally, it has been held that rearranging parts of an invention, such as moving a coupling means from the rotor arms to the stabilizers of von Flotow to ensure the coupling stays strong and in place during flight, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 20, von Flotow teaches the drone aircraft of claim 19, comprises a handle that comprises a portion of a winglet of the drone aircraft (Fig. 1A shows wings of “aircraft” 20 having winglets at the end of the wings which is capable of being used as a handle).
von Flotow does not expressly disclose wherein the locking pin comprises the handle with winglet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify von Flotow to further include the locking pin comprises the handle with winglet, since it has been held that rearranging parts of an invention, such as moving a handle with winglet from the ends of the wings to the center of the UAV where the locking pin is located to have a more balanced way to hold the UAV, closer to the center of gravity of the UAV, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647               

                                                                                                                                                                                         /Christopher D Hutchens/Primary Examiner, Art Unit 3647